Title: I. Sources and Amounts of Rice Imports into France, 1788
From: Dupont, M.
To: Jefferson, Thomas




Importation de Riz pendant l’année 1788



Quintaux
 
 ℔
 


D’Espagne et les Etats en dependans
 61.
 
 44
 


Du Portugal
 36.
 
 5
 


Du Etats du Roi de Sardaigne
 41,363.
 
 90
 


De Génes
 11,176.
 
 60
 


Du Milanois et Toscane
 695.
 
 50
 


Etat Ecclésiastique
 60.
 
 4
 


Naples, Sicile et Parma
 1.
 
 77
 


Venise
 243.
 
 88
 


Le Levant et l’Empire Ottoman
 24.
 
 71
 


L’Angleterre
 15,127.
 
 55
 


La Hollande
 3,342.
 
 73
 


Les Etats-Unis de l’Amerique
 7,193.
 
 44
 


Les Etats de l’Empereur en Allemagne et Flandre
 2,227.
 
 76
 


Les Suisses, ses Alliés et Geneve
 53.
 
 50
 



81,608.
 Qx.
 87
 l.


